Title: Richard Cranch to John Adams, 3 November 1781
From: Cranch, Richard
To: Adams, John


     
      Dear Bror.
      Boston Novr. 3d 1781
     
     By Capt. Haydon who arrived here the day before yesterday I received a Pacquet of News-Papers and Pamphlets from you, also I received two other Pacquets by Capt. Brown a few Days ago, for which I thank you. I had however the mortification of not finding a Line in either of them from you or Mr. Thaxter. I have wrote you often but have not had the Happiness of receiving a Letter from you since you left America. I have just now heard of a Vessell at Newbury that is now waiting for a Wind to sail for Holland, I shall endeavour to send this by her.
     I heartily congratulate you on the great and important Event, the taking of Lord Cornwallis and his whole Army. They surrender’d Prisoners of War on the 18th. of October. Though we have not yet received the News under the Signature of Charles Thomson, yet we have it from publick Officers of distinction by Express. One Letter in particular from Coll. Cobb Aid de Camp to his Excellency Genl. Washington, dated at York-Town, the very Place where the Army surrender’d, mentions that Lord Cornwallis is to return to England on his Parole not to serve in the War untill he is exchang’d, that the Officers had their private Baggage given them, and were with the Army to remain Prisoners of War untill an Exchange shall take place. —How will this News relish at St. James’s?—Genl. Green as you will see by the inclosed Paper, has done Wonders in South Carolina. As soon as Lord Cornwallis had surrender’d, Genl. Washington (as I am inform’d) sent off on Horsback a strong Reinforcement of light Troops to strengthen Genl. Green, so that the Remains of the broken British Army in that Quarter will probably soon melt away.
     I suppose you have heard that Paper Money, which has made such a Noise in Europe, and from the Depreciation of which England has expected such great things, is now done with in this Commonwealth. We have a Tax now gone out sufficient to draw in the whole of the Bills of the New Emission that have been issued by this State, and which are not to be re-issued, but to be destroy’d. And another Tax for three hundred Thousand Pounds in hard Money to be collected in Lieu thereof for the Purposes of Government. This is a great Effort, but I think we shall be able to bear it; for, it appears by the new Valuation which pass’d this present Session, that the Property and Polls in this Commonwealth are much increased since the last Valuation in 1778 notwithstanding the great Expences of the War: particularly we find that we have now in this State many thousand Horn’d Cattle more than we had in 1778 when the last Valuation was taken, notwithstanding the amazing Quantities of Beef supply’d for the Army. And the Harvests in the United States this Year have been perhaps the plentyest ever known.—May our Hearts be duely affected with Gratitude to the great Ruler of the World for his unspeakable Favours!
     I have received by Capt. Haydon a Letter and an Invoice of Merchandize sent to my Care by Mr. Joseph Mandrillon. I have wrote him a Letter by this Conveyance, directed to the Care of Messrs. De Neufville and Son. I should be glad you would please to inform him that I shall take the utmost care in disposing of the Goods for him to the best advantage, and shall make the Returns as soon as possible. The Goods are not yet out of the Ship. I am much oblig’d to you for this beginning of Commission-Business, as I learn by his Letter that I am indebted to your Friendship for it.—Your Character and Connexions might be of most essential Service to me and my Family, by your only mentioning my Name to such Gentlemen as may have publick Business to transact here respecting publick Supplies for this State or for the Continent; or to such Gentlemen in Trade as may be disposed to send Effects here to be sold on Commission. My Connexion with the General Court and the Court of Common-Pleas keeps me almost constantly in this Town on publick Business, Committees &c, and Uncle Smith’s Warehouse is always ready for taking in any Merchandize that may be sent to me. I shall spare no Pains to give Satisfaction in making the best and quickest Returns.
     In Capt. Brown came Passengers John Temple † Esqr. and Mr. Guild. We hear by a Passenger that came in Capt. Skinner that your dear Little Charley is on board the Frigate Capt. Guillon, and are anxious to hear from him, as the People who came in the Ships lately arriv’d mention a dangerous Storm having happen’d on the Coast of Holland while Capt. Guillon was out on a short Cruise a few Days before they sailed. I hope Providence has preserved him and will preserve him. We long to hear how Master John likes the Northern Regions. He will be the greatest American Traveller of his Age. Your amiable Daughter is at present at Mr. S. A. Otis’s in this Town. Your Lady and Master Tommy, and your Mother and Brother were all well last Monday when I left Braintree, as were also our other Friends at Braintree, Weymouth, Hingham &c. Please to give my kindest Regards to Mr. Thaxter and tell him that I have wrote him several Letters, and should think my self happy in receiving a Line from him. I fear many of our Letters on both sides have miscaried. I hope you will excuse the tedious Length of this Letter, and believe me to be with the highest Esteem your affectionate Bror.,
     
      Richard Cranch
     
     
      † This Gentleman has given great umbrage by going over to London in the manner he did. He has been under Examination before the Governor and Councill, who are unsatisfied with his Conduct, and sent his Defence in Writing down to the House. The two Houses have sent it back to the Executive. I don’t know what will be the end of it.
      I suppose you have heard that our University has conferr’d the Degree of Doctor of Laws on You. I congratulate you on it, tho’ I think the University receives therby a greater Honour than it gives.
      The Vessells lately arriv’d from Holland are commanded by the Captains Newman, Brown, Skinner and Haydon. I don’t remember any others.
     
    